                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

                                                )
 SERVPRO INTELLECTUAL PROPERTY,                 )
 INC. and SERVPRO INDUSTRIES, INC.,             )
                                                )
         Plaintiffs,                            )
                                                )              No. 3:17-cv-00699-JPM
 v.                                             )
                                                )
 ZEROREZ FRANCHISING SYSTEMS,                   )
 INC. ET AL,                                    )
                                                )
        Defendants.                             )
                                                )



                                  ORDER OF DISMISSAL


        Before the Court is the Joint Stipulation to Dismiss, filed by the parties on April 24,

2019.   (ECF No. 82.)     The parties appear to have reached a resolution in this matter.

Accordingly, pursuant to the Stipulation of Dismissal and Federal Rule of Civil Procedure

41(a)(1)(A)(ii), all claims between the parties in connection with this matter are hereby

DISMISSED WITH PREJUDICE.




SO ORDERED, this 24th day of April, 2019.

                                                /s/ Jon P. McCalla
                                              JON P. McCALLA
                                              UNITED STATES DISTRICT JUDGE




                                             Page 1
